Citation Nr: 0407939	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.   

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
July1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, in May 2002 and January 2003, which denied an 
increased rating for service connected post-traumatic stress 
syndrome (PTSD), currently evaluated as 50 percent disabling; 
denied an increased rating for service-connected tinnitus, 
currently evaluated as 10 percent disabling; and denied 
service connection for bilateral hearing loss.

The veteran's original claim for bilateral hearing loss was 
denied in November 1969.  He failed to file a Notice of 
Disagreement and the decision became final.  He filed 
applications to reopen the claim in July 1999 and in 
September 2002.    

While it is apparent that the RO reopened the veteran's claim 
and adjudicated it on the merits, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
action. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on the 
title page.   


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The veteran is in receipt of the maximum schedular 
evaluation of 10 percent provided for tinnitus, and an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards has not been shown. 

3.  The veteran did not submit a notice of disagreement 
within one year of notification of a November 1969 RO rating 
decision denying service connection for bilateral hearing 
loss.

4.  Since the November 1969 unappealed RO denial of the claim 
for service connection for bilateral hearing loss, evidence 
was submitted which was not previously before agency decision 
makers and which relates to unestablished facts necessary to 
substantiate the claim.  This evidence is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
sustaining the claim.  

5.  The veteran's hearing loss began during active service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.10, 4.130, Diagnostic Codes 9411 
(2003).  

2.  The requirements for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 
4.71a, Diagnostic Code 6260 (2003).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of these claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  As discussed in more detail below, 
sufficient evidence is of record to grant the veteran's claim 
for service connection for bilateral hearing loss.  
Therefore, no further development is needed with regard to 
this claim.  As to the two remaining claims at issue, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2002 and January 2003 rating 
decisions, the March 2003 and July 2003 Statements of the 
Cases, and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claims for an increased rating for service-
connected PTSD, an increased rating for service-connected 
tinnitus, and service connection for bilateral hearing loss, 
and complied with VA's notification requirements.  The 
Statement of the Cases set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated April 2002, October 2002, July 
2003, and September 2003 informed him of the types of 
evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, VCAA notice was provided to the veteran in 
September 2001.  The veteran received further VCAA notice in 
April 2002 and October 2002 regarding his claims for hearing 
loss and tinnitus.  The VCAA notices preceded the rating 
decisions that are currently under appellate review.  

VCAA notice was not provided to the veteran before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on his service-connection claim for hearing loss.  
However, that initial unfavorable decision occurred in 
November 1969, decades before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, while the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the November 1969 initial denial of service 
connection for hearing loss, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional information 
or evidence that you want us to try to get for you."  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by September 2001, April 2002, October 2002, July 
2003, and September 2003 letters and asked him to identify 
all medical providers who treated him for hearing loss, 
tinnitus, and PTSD.  The RO has obtained all identified 
evidence.  Finally, in July 2003, the veteran's 
representative stated that the veteran had adequately stated 
his case with respect to the issues of hearing loss and 
tinnitus.  In September 2003, the veteran's representative 
stated that the veteran had adequately stated his case with 
respect to the issue of PTSD.  

As to any duty to provide an examination and/or seek a 
medical opinion for any issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The current 10 percent rating is the maximum evaluation 
allowed for tinnitus.  Under these circumstances, there is no 
duty to provide another examination with regard to this 
issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As to 
the claim for a rating in excess of 50 percent for PTSD, the 
Board notes that the veteran was provided a VA psychiatric 
examinations in May 2002, which was adequate for rating 
purposes, and he has not asserted that his PTSD has increased 
in severity since that time.  There is no duty to provide 
another psychiatric examination.  Id.; See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003). 

As noted above, VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  There is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  The Board concludes that any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

1.  Hearing Loss

The veteran served on active duty from December 1967 to July 
1969 with the 11th Armored Cavalry as a machine gunner (M-
60).  He served on an ACAV and on a 155 Self-Propelled 
Howitzer.  He frequently participated in firefights and was 
exposed to excessive noise without the benefit of ear 
protection.  

Service medical records reveal no complaint, treatment, or 
diagnosis of hearing loss.  In association with a service 
department medical examination, the veteran indicated (by 
checked box) at his discharge examination in July 1969, that 
he never had any hearing loss.  At the examination, right ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 15, 10, 5 and 5 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 20, 20, 15 
and 0 decibels, respectively.  
 
In September 1969, the veteran complained of decreased 
hearing acuity, and ringing in his ears.  He underwent a VA 
examination.  At the examination, right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 10, 5, 0, 5 decibels, respectively.  Left ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 10, 10, 15, 25 decibels, 
respectively.  

The veteran filed a claim for bilateral hearing loss and the 
claim was denied in November 1969.  The veteran failed to 
file a notice of disagreement within one year of notification 
of the denial.  

In July 1999, the veteran filed an application to reopen his 
claim for service connection for hearing loss.  The RO 
informed the veteran in an August 1999 correspondence that he 
had already been denied service connection for hearing loss 
and had not filed a notice of disagreement.  As a result, the 
decision became final and the claim could only be reopened 
upon submission of new and material evidence.  
 
In April 2002, the veteran underwent an audiometry 
examination at Kaiser Permanente.  Right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 25, 20, 60 and 50 decibels, respectively.  Left 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 20, 20, 55 and 60 decibels, 
respectively.  He was diagnosed with bilateral sensorineural 
hearing loss compatible with noise exposure and patient's 
prior service in the military.  
  
In September 2002, the veteran filed an application to reopen 
his claim for service connection for hearing loss.   

In December 2002, he underwent a VA audiometric examination.  
Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 15, 10, 
45, 50 and 40 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 15, 15, 45, 44 and 40 
decibels, respectively.  Word recognition scores in both ears 
were 96 percent.  He was diagnosed with mild to moderately 
severe sensorineural hearing loss from 1500 to 8000 hertz, 
with excellent word recognition scores in both ears.  The 
clinician noted that the veteran had shown no signs of 
hearing loss while in service.  He opined that the veteran's 
current hearing loss is not related to service.      

In January 2003, the RO issued a rating decision.  It 
determined that the Kaiser Permanente audiometry examination 
consisted of new and material evidence that was sufficient to 
reopen the claim for bilateral hearing loss.  However, based 
on the VA examination and the clinician's opinion that the 
veteran's hearing loss was not due to his military service, 
the RO denied the claim for service connection.  It also 
found that the 10 percent rating for service-connected 
tinnitus was the maximum allowable rating, and therefore 
denied the increased rating claim.  

2.  Post-Traumatic Stress Syndrome

Along with the veteran's July 1999 claim for hearing loss, 
the veteran filed a claim for PTSD.  In November 1999, the he 
underwent a VA examination.  He stated that upon being 
discharged from service, he was called a baby killer, he was 
spit upon, and he was never the same after returning from 
Vietnam.  Shortly after returning, he developed severe panic 
attacks with agoraphobia.  He had treated with Mr. F.S., the 
director of the Agorographic Control Center.  The veteran 
stated that he developed alcohol dependency and polysubstance 
abuse problems that went into remission in 1986 (when his son 
was born).  He was using Seconals, Quaaludes, and alcohol, 
and he was confused, depressed, fearful, and unable to work.  
At the time of the examination he complained of nightmares, 
flashbacks, intrusive thoughts, agitation, depression, 
difficulty hearing, tinnitus, irritability, temper tantrums, 
isolation and withdrawal, emotional blunting, survivor 
skills, panic attacks with agoraphobia, and insomnia.  He 
also stated that he hadn't slept in the same bed with his 
wife in four years.  

The veteran reported that while he was in service, he was 
subjected to frequent border and rocket fire, sniper fire and 
RPG fire.  He got little or no sleep.  He reported having at 
least two kills as a machine gunner.  He had a constant fear 
of imminent death and was terrified the entire time.  He did 
body bag work on four or five men his age.  He saw men run 
over by armored vehicles.  He saw dead children, and dead old 
men and women.  He smelled horrible smells of death and lost 
a few close friends.  

He reported that he was working as a laborer in construction.  
He earned an adequate living, owned his own home and had 
sufficient funds to live.  His symptoms were occurring daily 
if not constantly, without remissions.  He reported a 
reluctance to ever leave the house or be around crowds.    

Upon examination, the veteran was alert and cooperative, but 
was extremely tense, fidgity, anxious and depressed.  There 
was no evidence of schizophrenia, bipolar disorder, or 
organicity.  His memory was intact for recent and distant 
events.  He was diagnosed with PTSD with a level of 
psychosocial stressors code 6, and a GAF of 60.  

Based on the examination, the RO determined in a May 2000 
rating decision that a service connection for PTSD was 
warranted, and that it warranted a 50 percent disability 
rating effective July 1999.  

In March 2002, the veteran submitted an increased rating 
claim for PTSD.  In May 2002, he underwent another VA 
examination.  The clinician noted that he had not provided 
any medical records since the prior VA examination.  The 
veteran was still working construction approximately 40 hours 
a week.  He was still married.  He was taking .5 mg of Xanax 
about five days a week.  He reported that he was not under 
any psychiatric treatment but that he does receive counseling 
from his primary care doctor.   The veteran's symptoms were 
the same as they had been at the November 1999 VA 
examination.  

On examination, the veteran was cooperative, but slightly 
nervous.  His speech was at a normal rate, rhythm, and 
volume.  His insight, judgment, and cognition appeared to be 
intact.  The clinician concluded that the veteran is 
competent to manage his financial affairs and that his 
condition does not appear to have changed since his prior VA 
examination.  

In May 2002, the RO determined that an increased rating for 
the veteran's PTSD was not warranted.  The veteran filed his 
notice of disagreement in July 2002.  He supplemented the 
Notice of Disagreement with correspondences from his wife and 
brother.  

His wife submitted a correspondence in January 2003 in which 
she stated that the veteran struggles to get out of bed every 
morning, and she discusses with him how he'll get through the 
day.  She stated that his boss relies on him a lot and is 
very demanding.  This makes the veteran's anxiety worse.  
Before they knew about the veteran's condition, she once took 
him to the emergency room because she thought he was having a 
heart attack.  The veteran has been treating with F. R., who 
helps to raise the veteran's spirit and relieves his fears.  
Nonetheless, the veteran still does not like crowds even when 
it involves doing fun things like going to the movies or 
amusement parks.  She said that they haven't been to a movie 
together in over 20 years.  The veteran also doesn't like to 
answer the phone or go to appointments.  They haven't slept 
in the same bed in years because he is restless, has 
nightmares, night sweats, and talks in his sleep.  

The veteran used to be employed by his brother (P.W.O) in the 
early 70s.  P.W.O. stated that the veteran was short-
tempered, irritable, boisterous, unwilling to follow 
directions, and very verbal with the other employees.  It was 
not long before he fired the veteran.  The two worked 
together again a few years later.  P.W.O. found that the 
veteran was even more confrontational and withdrawn from his 
family due to excessive alcohol and drug abuse. In the 80s, 
P.W.O. hired the veteran again since the veteran had been 
seeing psychiatrists and no longer had any problems with drug 
or alcohol abuse.  Throughout the next five years, the 
veteran's uncontrolled and unpredictable outbursts caused 
P.W.O. to fire him again.  The two did not speak for 4 to 5 
years.  They have mended their relationship but P.W.O. still 
sees all the stress, anxiety, and outbursts that the veteran 
has exhibited since service.     

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
is warranted when the veteran experiences occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next highest rating of 70 percent is 
warranted only when the veteran experiences occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, a 10 
percent rating is warranted for recurring tinnitus; there is 
no higher rating under the schedule.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
scheduler evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular scheduler 
standards.  38 C.F.R. § 3.321(b).  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The veteran's 
application to reopen her claim was filed after August 29, 
2001 (it was received in September 2002); consequently, the 
current version of § 3.156 applies.          38 C.F.R. 
§ 3.156(a) (2003) provides as follows:  
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
sustaining the claim.	
 
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  





Analysis

1.  Post-Traumatic Stress Disorder (PTSD)

The veteran seeks an increased rating for service-connected 
PTSD, currently evaluated at 50 percent disabling.  The Board 
notes that the next highest rating of 70 percent is warranted 
only when the veteran experiences occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

According to the veteran's wife, the veteran experiences a 
great deal of anxiety at work.  She stated that just getting 
out of bed takes everything that he has.  However, this is 
not evidence that the veteran is impaired from working.  To 
the contrary, she stated that his boss and co-workers are not 
aware of his PTSD.  She also stated that his boss heavily 
relies on him.  The evidence shows that the veteran has been 
able to earn an adequate living; he owns his own home and has 
sufficient funds to live. 

Furthermore, there is no evidence that the veteran suffers 
from most of the enumerated symptoms.  There has been no 
evidence that the veteran has suicidal ideation.  The 
veteran's speech at both VA examinations was of a normal 
rate, rhythm and volume.  There was no evidence that it was 
intermittently illogical, obscure, or irrelevant.  He was 
alert and cooperative.  Though the evidence suggests that the 
veteran is overly anxious to the point that it might be 
construed as near-continuous panic, there is no indication 
that it has affected his ability to function independently, 
appropriately and effectively.  There was no indication at 
the veteran's VA examinations, that he experienced any 
spatial disorientation.  It was noted that he appeared well 
groomed, and thus did not show any neglect of personal 
appearance and hygiene.  

The Board recognizes that the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Other symptoms, and the effect of those 
symptoms on the claimant's social and work situation, must 
also be considered.  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.

In this case, the VA psychiatrist who performed the most 
recent examination assigned a GAF score of 60, which is also 
not consistent with more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is evidence, which the Court 
has noted to be of importance.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In reaching a determination in this case, the Board 
has considered the whole of the evidence, to include the 
veteran's statements, the assigned GAF scores, and the 
medical opinions.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

2.  Tinnitus

Diagnostic Code 6260 provides that tinnitus is rated 10 
percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The veteran is currently assigned the maximum 
schedular 10 percent rating for tinnitus.

The Board also notes that the rating schedule contemplates 
that tinnitus (like a number of other conditions listed in 
the rating schedule) is but a single disability, whether one 
or both ears are involved, and separate ratings per ear are 
not permitted.  See 68 Fed.Reg. 25822 (2003); VAOPGCPREC 2-
2003.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2003).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected tinnitus, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the tinnitus would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for tinnitus must 
be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

3.  Bilateral Hearing Loss

In the case at hand, the veteran failed to file a notice of 
disagreement within one year of a November 1969 RO rating 
decision denying service connection for bilateral hearing.  
Thus, the decision became final.
 
However, if new and material evidence has been received with 
respect to a claim that has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.
 
The November 1969 RO rating decision denied service 
connection for bilateral hearing loss.  Since that time, the 
RO has received medical records showing significant bilateral 
hearing loss.  The private physician also indicated that the 
veteran's sensorineural hearing loss was due to excessive 
noise consistent with that incurred during the veteran's 
military service.  The Board finds that this information is 
new and material evidence.  The additional evidence in 
question was not previously submitted to agency 
decisionmakers and it relates to unestablished facts 
necessary to substantiate the claim, that is neither 
cumulative nor redundant and which, by itself or in 
combination with other evidence, raises a reasonable 
possibility of sustaining the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the claim for service connection for bilateral hearing loss 
is reopened.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the veteran's July 1969 separation examination, right ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 15, 10, 5 and 5 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 20, 20, 15 
and 0 decibels, respectively.  Although the examination 
results do not amount to a hearing disability as defined by 
38 C.F.R. § 3.385, the results do show higher pure threshold 
levels when compared with the results of his audiometric 
examination upon induction into service (where the veteran 
showed perfect hearing in both ears).     
 
Two months after service, in September 1969, the veteran 
complained of hearing loss and tinnitus.  Another audiometric 
examination confirmed higher pure threshold levels when 
compared with the results of his audiometric examination upon 
induction into service.  In Hensley v. Brown, 5 Vet. App. 155 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) indicated that section 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service; the requirements 
of § 1110 would be satisfied."  Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Here, while the veteran did not have a hearing loss 
disability, as defined by 38 C.F.R. § 3.385 at the time of 
his separation from service or within one year of active 
duty, he did complain of hearing loss during this time and 
the audiometric decibel levels, while still normal, were 
increased from the time he entered service.  There is no 
question that he was exposed to excessive noise while on 
active duty-service connection for his tinnitus has already 
been granted, in part, on that basis-and he currently has a 
bilateral hearing loss disability.  The only two competent 
opinions that address the question of the contended causal 
relationship (hearing loss and in-service acoustic trauma) 
are at odds.  The private audiologist supports the veteran's 
claim, whereas the VA examiner does not.  The Kaiser 
Permanente clinician opined that the veteran's sensorineural 
hearing loss was due to excessive noise consistent with that 
incurred during the veteran's military service.  The VA 
clinician unequivocally concluded that the veteran's hearing 
loss was not related to service.  Arguably, the VA opinion is 
more probative because it was purportedly based upon a review 
of the claims file.  However, there is no indication that the 
clinician took into account the audiometric examinations 
conducted in July 1969 and in September 1969 and, as noted 
above, the veteran did complain of hearing loss during that 
time.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

In this case, the Board finds that the evidence is at least 
in equipoise as to whether the veteran's hearing loss began 
during service or as the result of his exposure to excessive 
noise while on active duty.  As such, he is entitled to the 
benefit of the doubt.  Accordingly, service connection for 
bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder is denied.        

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.          

New and material evidence being received, the veteran's claim 
for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



